DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2022.
Applicant’s election without traverse of claims 1 - 15 in the reply filed on 03/24/2022 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 7, 9 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agassi (U.S. 2010/0141206) in view of O’Hora (U.S. 20190118782).


Regarding claim 1, Agassi teaches a battery swapping station (shown in figure 1 item 106 defined in paragraph [0062] as a battery exchange station).
Agassi teaches wherein characterized in that the battery swapping station comprising: a first battery charging compartment and a second battery charging compartment, both the first battery charging compartment and the second charging compartment being used to store battery of a vehicle and charge the battery of the vehicle (figures 2 and 6A show a battery charging compartment, interpreted as a the compartments comprised within warehouse item 204. Paragraph [0065] teaches wherein a warehouse item 204 for storing and charging batteries. Figure 9 shown below a first and second battery charging compartment as different compartments which includes storing batteries items 906 and 908). 
Agassi teaches a first battery swapping platform (shown in figure 2 item 202 wherein a swapping platform is interpreted as a swap lane) and the first battery swapping platform being used to swap the battery of the vehicle (defined in paragraph [0065] a swap lane for exchanging a battery of the vehicle). 
Agassi teaches a first shuttle, the first shuttle travels between the first battery charging compartment and the first battery swapping platform and the first shuttle are used for executing the operations of battery unmounting and battery mounting for a vehicle on the first battery swapping platform (figure 13 item 1302 teaches a shuttle which travels between the battery charging compartment, interpreted as battery racks items 902 comprised within warehouse item 202, and vehicle 102. Paragraph [0097] teaches wherein the battery exchange system 1300 inserts a battery 104 into a vehicle 102 and also removes a battery 104 from a vehicle 102. The battery exchange system 1300 also transfers batteries 104 to and from the warehouse 204). 
Agassi teaches a control unit, the control unit being electrically connected to the first shuttle and to the second shuttle (defined in paragraph [0113] wherein a station management system controls all the events at the battery exchange system).
Agassi does not explicitly teach wherein the first battery swapping platform being arranged between the first battery charging compartment and the second battery charging compartment. Agassi does not explicitly teach a second shuttle, the second shuttle travels between the second battery charging compartment and the first battery swapping platform; Agassi does not explicitly teach the control unit used for controlling the first shuttle and the second shuttle to perform the following operations: when operating a same vehicle on the first battery swapping platform, if the first shuttle is executing either operation of battery unmounting or battery mounting, the second shuttle is executing the other operation of battery unmounting or battery mounting.
O’Hora teaches wherein the first battery swapping platform being arranged between the first battery charging compartment and the second battery charging compartment  (shown in below in figure 5 wherein a vehicle is positioned in between a first battery charging compartment item 200-1 and a second battery charging compartment item 200-2)
O’Hora teaches a second shuttle, the second shuttle travels between the second battery charging compartment and the first battery swapping platform; the control unit used for controlling the first shuttle and the second shuttle to perform the following operations: when operating a same vehicle on the first battery swapping platform, if the first shuttle is executing either operation of battery unmounting or battery mounting, the second shuttle is executing the other operation of battery unmounting or battery mounting (O’hora teaches a first shuttle interpreted as a robotic arm item 406, defined in paragraph [0034] which removes and replaces batteries from a vehicle. O’Hora teaches a second shuttle shown in figure 5 item interpreted as a mobile robot which removes and replaces batteries from a vehicle. Paragraph [0035] teaches wherein robotics may swap batteries from the vehicle simultaneously from both sides).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Agassi reference with the charging system of the O’Hora reference so that station may exchange more batteries at once. 
The suggestion/motivation for combination can be found in the O’Hora reference in paragraph [0035] wherein exchanging multiple batteries are taught.

[AltContent: textbox (Second battery charging compartment)][AltContent: textbox (First battery charging compartment)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    485
    599
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    526
    683
    media_image2.png
    Greyscale
 




Regarding claim 2, Agassi in view of O’Hora teaches the battery swapping station according to claim 1, characterized in that the battery swapping station further comprises a second battery swapping platform and a third shuttle; the second battery swapping platform is arranged at the opposite side of the first battery charging compartment relative to the first battery swapping platform; the third shuttle travels between the first battery charging compartment and the second battery swapping platform and is connected to the control unit, and the third shuttle is used to execute operations of battery unmounting and battery mounting for a vehicle on the second battery swapping platform (Agassi teaches in paragraph [0065] wherein a warehouse may be used with multiple swap lanes. In order for multiple vehicles to be serviced at once, it is obvious for there to be multiple shuttles (as a shuttle would be used for each lane) for an exchange station with multiple swap lanes. Thus, it is obvious that for a third shuttle to be combined with an exchange station). 

Regarding claim 3, Agassi teaches the battery swapping station according to claim 2, characterized in that a first stacker and a second stacker are arranged respectively in the first battery charging compartment and the second battery charging compartment, wherein both of the first stacker and the second stacker are electrically connected to the control unit; a first front compartment and a first rear compartment which are mutually communicated are formed in the first battery charging compartment, the first stacker travels between the first front compartment and the first rear compartment, the first shuttle swaps batteries with the first stacker in the first front compartment, the first rear compartment is used to store a first battery rack, and the first stacker is used to pick and place batteries on the first battery rack; a second front compartment and a second rear compartment which are mutually connected are formed in the second battery charging compartment, the second stacker travels back and forth between the second front compartment and the second rear compartment, the second shuttle swaps batteries with the second stacker in the second front compartment, the second rear compartment is used to store a second battery rack, and the second stacker is used to pick and place batteries on the second battery rack (figure 9 shows a first stacker interpreted as an automated robotic mechanism item 910, which swaps batteries between the battery charging compartment, battery storage racks item 902 and the shuttle. Paragraph [0089] teaches wherein the robot 912 is configured to remove an appropriately sized battery 104 from the side of the warehouse storage rack 902 opposite the vehicle 102, and then transfers the battery 104 through the opening 916 in the racks 902).



Regarding claim 4, Agassi teaches the battery swapping station according to claim 1, characterized in that the first battery swapping platform is respectively connected to an uphill ramp and to a downhill ramp at upstream and downstream of a travelling direction of the vehicle (shown in figure 3 wherein the swap lane is on exchange ramp item 304).

Regarding claim 4, Agassi teaches the battery swapping station according to claim 1, characterized in that the battery swapping station further comprises a first monitoring compartment; in the direction of a vehicle travelling to the first battery swapping platform, the first monitoring compartment is arranged at the upstream of the first battery charging compartment; and the control unit is arranged in the first monitoring compartment (defined in paragraph [0082] defined as sensors which  monitor the vehicle entering the battery swapping station).

Regarding claim 6, Agassi teaches battery swapping station according to claim 1, characterized in that the battery swapping station further comprises a first monitoring compartment and a second monitoring compartment; the control unit comprises a first monitoring device and a second monitoring device, the first monitoring device and the second monitoring device are respectively arranged in the first monitoring compartment and the second monitoring compartment; the first monitoring device is used for controlling the first shuttle to alternately execute the operations of battery unmounting and battery mounting for the vehicle which on the first battery swapping platform the second monitoring device is used for controlling the second shuttle to alternately execute the operations of battery unmounting and battery mounting for the vehicle which on the first battery swapping platform.
 (defined in paragraph [0082] wherein a plurality of monitoring devices interpreted as sensor  to control the vehicle’s entrance into the battery exchange station. Paragraph [0112] teaches a real time central controller monitors several programmable logic controllers (PLCs). Each PLC is engaged to an automated device and controls the device operation. The PLC monitors position, speed, acceleration and health of the automation device which is under its control. The real time central controller is slaved under the station management system which takes the decisions and commands each of the processes which occur in the station. Combined with the teachings of the O’Hora reference to teach a second shuttle system, the shuttles are controlled by programmable logic controllers).


Regarding claim 7, Agassi teaches battery swapping station according to claim 1, characterized in that the first shuttle comprises a chassis, a lifting frame and a jacking mechanism; the jacking mechanism is connected to the chassis and the lifting frame and used to lift the lifting frame relative to the chassis; the jacking mechanism comprises a connecting rod, a first end of the connecting rod connected to the lifting frame in a rotary way and a second end of the connecting rod connected to the chassis in a rotary way; the lifting frame is used for unmounting and mounting the battery of the vehicle (shown in figure 14 wherein the battery exchange system item 1300 comprises a shuttle item 1302 which includes a chassis, a lifting frame and a jacking mechanism. Paragraph [0098] teaches wherein the exchange platform is configure to rotate about a vertical axis and configured to rise vertically by means of a lift mechanism item 1306. Paragraphs [0099] -  [0101] teaches wherein the exchange system is designed to grip the discharged battery and remove it from the vehicle, and exchange a new battery into the vehicle). 

Regarding claim 9, Agassi teaches control method, characterized in that the control method is applied to the battery swapping station according to claim 1, and characterized in that the control method includes the following steps: S1: when a vehicle does not travel into the first battery swapping platform, the control unit controls the first shuttle to pick up a fully-charged battery from the first battery charging compartment and stand by in the first battery charging compartment (paragraph [0104] teaches wherein a fully charged battery 104 is temporarily stored at a stand-by location 1308 until a discharged battery 104 has been removed from the vehicle 102.; S2: after the vehicle travels into the first battery swapping platform), the control unit controls the second shuttle to travel to the first battery swapping platform and unmount the battery of the vehicle; S3: the control unit controls the first shuttle to mount the fully-charged battery on the vehicle which is on the first battery swapping platform Paragraph [0112] teaches A real time central controller monitors several programmable logic controllers (PLCs). Each PLC is engaged to an automated device and controls the device operation. The PLC monitors position, speed, acceleration and health of the automation device which is under its control. The real time central controller is slaved under the station management system which takes the decisions and commands each of the processes which occur in the station. Combined with the teachings of the O’Hora reference to teach a second shuttle system, the shuttles are controlled by programmable logic controllers for a second space within the exchange station).

Regarding claim 10, Agassi teaches the control method according to claim 9, characterized in that in the step S2, after the second shuttle unmounts the battery of the vehicle, the control unit controls the second shuttle to transfer the battery of the vehicle to the second battery charging compartment for charging and pick up a fully-charged battery in the second battery charging compartment and stand by in the second battery charging compartment in the step S3, after the first shuttle mounts the fully-charged battery on the vehicle which is on the first battery swapping platform, the control unit controls the first shuttle to return to the first battery charging compartment to stand by; the control method further comprises following steps: S4: after a next vehicle travels to the first battery swapping platform, the control unit controls the first shuttle to travel to the first battery swapping platform and unmount the battery of the vehicle, after the first shuttle unmounts the battery of the vehicle, the control unit controls the first shuttle to transfer the battery of the vehicle to the first battery charging compartment for charging and pick up the fully-charged battery in the first battery charging compartment and stand by in the first battery charging compartment; S5: the control unit controls the second shuttle to mount the fully-charged battery on the vehicle which is on the first battery swapping platform; after the second shuttle mounts the fully-charged battery on the vehicle, the control unit controls the second shuttle to return the second battery charging compartment to stand by; S6: return to step S2 (paragraphs [0103] – [0106] teaches wherein the shuttle item 1302 unmounts the battery from the vehicle, and takes the battery to the charging component for charging. The shuttle then picks up a fully charged battery in the standby area, or a battery charging compartment, to be mounted on to the vehicle. Combined with the teachings of O’Hora, a second shuttle performs the operations as well for a second space within the exchange station).

Regarding claim 11, Agassi teaches the control method according to claim 10, characterized in that in the step S2, when the second shuttle unmounts the battery of the vehicle, the first shuttle travels to one side of the vehicle to stand by, so that when the second shuttle travels out of the bottom of the vehicle from the other side of the vehicle, the first shuttle travels into the bottom of the vehicle from one side of the vehicle to install battery for the vehicle; in the step S4, when the first shuttle unmounts the battery of the vehicle, the second shuttle travels to one side of the vehicle to stand by, so that when the first shuttle travels out of the bottom of the vehicle from the other side the vehicle, the second shuttle travels into the bottom of the vehicle from one side of the vehicle to install battery for the vehicle (paragraphs [0103] – [0106] teaches wherein the shuttle item 1302 unmounts the battery from the vehicle, and takes the battery to the charging component for charging. The shuttle then picks up a fully charged battery in the standby area, or a battery charging compartment, to be mounted on to the vehicle. Combined with the teachings of O’Hora, a second shuttle performs the operations as well for a second space within the exchange station.

Regarding claim 12, Agassi teaches control method according to claim 9, characterized in that the first shuttle or the second shuttle both comprise a battery lifting portion, a vehicle fixing portion, a lifting frame and a jacking mechanism, the vehicle fixing portion comprises a first moving frame, a first fork is arranged on both sides of the first moving frame, the battery lifting portion includes a second moving frame and a tray, the tray is arranged above the second moving frame and used to hold the battery, a second fork is arranged at the side of the tray, and the second fork is used to fork the battery of the vehicle, the lifting frame is provided with a first driving portion and a second driving portion, the first driving portion is used to drive the first moving frame to move laterally, and the second driving portion is used to drive the second moving frame to move laterally; the jacking mechanism comprises a jacking driving unit; in the step S2, the first driving portion and the second driving portion receive a command and allow the first moving frame and the second moving frame to move laterally to a preset position firstly, and then the jacking drive unit receives the command and causes the lifting frame to rise to a preset position; at this time, the first fork forks the lock base used for locking the battery pack on the vehicle, the second fork forks the batteries of the vehicle (shown in figure 14 wherein the battery exchange system item 1300 comprises a shuttle item 1302 which includes a chassis, a lifting frame and a jacking mechanism. Paragraph [0099] teaches a fork interpreted as a gripper item 1402 which grasps the battery. Paragraph [0098] teaches a first and second driving portion wherein the exchange platform has three translational degrees of freedom and is configure to rotate about a vertical axis and configured to rise vertically by means of a lift mechanism item 1306. Paragraphs [0099] -  [0101] teaches wherein the exchange system is designed to grip the discharged battery and remove it from the vehicle, and exchange a new battery into the vehicle. Paragraphs [0102] – [0105] teaches a locking mechanism which locks the battery onto the vehicle and unlocks the battery ).

Regarding claim 13, Agassi teaches a control method according to claim 12, characterized in that the vehicle fixing portion comprise an unlocking mechanism, the unlocking mechanism is provided on the first moving frame, in the step S2, the unlocking mechanism unlocks the battery to make the battery unlocked from the vehicle, then the first moving frame remains stationary, while the second moving frame moves away from the first moving frame, so that the battery is removed from the vehicle; the battery falls on the tray after being removed from the vehicle, the lifting frame moves downward together with the battery, and then the first shuttle drives away from the bottom of the vehicle with bringing the removed battery (shown in figure 14 wherein the battery exchange system item 1300 comprises a shuttle item 1302 which includes a chassis, a lifting frame and a jacking mechanism. Paragraph [0099] teaches a fork interpreted as a gripper item 1402 which grasps the battery. Paragraph [0098] teaches a first and second driving portion wherein the exchange platform has three translational degrees of freedom and is configure to rotate about a vertical axis and configured to rise vertically by means of a lift mechanism item 1306. Paragraphs [0099] -  [0101] teaches wherein the exchange system is designed to grip the discharged battery and remove it from the vehicle, and exchange a new battery into the vehicle. Paragraphs [0102] – [0105] teaches a locking mechanism which locks the battery onto the vehicle and unlocks the battery ).

Regarding claim 14, Agassi teaches a control method according to claim 13, characterized in that in the step S3,the first driving portion and the second driving portion receive a command and allow the first moving frame and the second moving frame to move laterally to a preset position, and then the jacking drive unit receives the command and causes the lifting frame to rise to a preset position; at this time, the first fork forks the lock base for locking the battery pack on the vehicle, the second fork forks the fully-charged battery (Paragraph [0098] teaches a first and second driving portion wherein the exchange platform has three translational degrees of freedom and is configure to rotate about a vertical axis and configured to rise vertically by means of a lift mechanism item 1306. Paragraphs [0102] – [0105] teaches a locking mechanism which locks the battery onto the vehicle and unlocks the battery ).


Regarding claim 15, Agassi teaches a control method according to claim 14, characterized in that in the step S3, then the first moving frame remains stationary, while the second moving frame moves toward the first moving frame, so that battery are fixed onto the vehicle and the unlocking mechanism locks the battery on the vehicle (paragraph [0102] teaches the unlocking mechanism 1406 is configured to electronically activate a lock attaching the battery to the vehicle 102 and unlock it. Paragraph [0105] teaches wherein Then the lift mechanism retracts the exchange platform and gripper).

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agassi (U.S. 2010/0141206) in view of O’Hora (U.S. 20190118782) as applied to claim 6 above, and further in view of Heichal (US 20100112843)

Regarding claim 8, Agassi in view of O’Hora teaches battery swapping station according to claim 7, but does not explicitly teach wherein it is characterized in that the connecting rod is a cam.
	Heichal teaches wherein it is characterized in that the connecting rod is a cam (defined in paragraph [0139] wherein a cam shaped input link coupled to a bar to allow pivoting). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Agassi in view of O’Hora reference with the teachings of the Heichal reference so that the pivoting and rotating may rotate with a low amount of friction.
The suggestion/motivation for combination can be found in the Heichal reference in paragraph [0139] wherein a cam is taught within the device.














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Davis (U.S. 9187004) is reliable prior art which teaches an exchange of batteries and teaches a device which unmounts a discharged battery and mounts a charged battery. Davis also teaches a shuttle which transports batteries between a discharged battery storage and charged battery storage, but does not teach the shuttle unmouting or mounting the batteries to the vehicle. 
b. Gaffoglio (U.S. 20150307068) is reliable prior art which teaches a shuttle which unmounts and mounts a battery from a vehicle which may be performed by automation. While the automation is taught, a control unit or microcontroller system is not explicitly taught. 
c. Gu (US 6094028) is reliable prior art which teaches a battery charging compartment and means to unmount and mount a vehicle to a battery. A means to remove the battery from a battery charging compartment and transport to the vehicle is also taught.
d. Guimarin (US 5612606) is reliable prior art which teaches a battery exchange station with a lift for moving a battery between a vehicle and a battery storage compartment. 
e. Hassounah (US 20160368464) is reliable prior art which teaches a shuttle device which unmounts and mounts a battery from a vehicle and transports the battery between said vehicle and a battery charging compartment. 
f. Hammerslag (US 20090198372) is reliable prior art which teaches a battery exchange station  which provides charging and a shifting means to unmount and mount a battery to a vehicle. 
g. Sohmshetty (US 20200206962) is reliable prior art which teaches a battery exchange station with shuttles to unmount and mount a battery from a vehicle. 
h. Capizzo (US 20170327091) is reliable prior art which teaches a battery exchange station with a lifting mechanism to unmount and mount a battery from a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859